DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
i.	Claim 1, “first preparation step”, which has not been interpreted under 35 USC 112(f) in view of the recited preparing act.
ii.	Claim 1, “first heat conversion layer laminating step”, which has not been interpreted under 35 USC 112(f) in view of the recited laminating act.
iii.	Claim 1, “first unevenness forming step”, which has not been interpreted under 35 USC 112(f) in view of the recited forming act.
iv.	Claims 6 and 13, “peeling step”, which has not been interpreted under 35 USC 112(f) in view of the recited peeling act.
v.	Claim 8, “second preparation step”, which has not been interpreted under 35 USC 112(f) in view of the recited preparing act.
vi.	Claims 8 and 15, “brushed layer laminating step”, which has not been interpreted under 35 USC 112(f) in view of the recited laminating act.
vii.	Claims 8 and 15, “second heat conversion layer laminating step”, which has not been interpreted under 35 USC 112(f) in view of the recited laminating act.
viii.	Claims 8 and 15, “second unevenness forming step”, which has not been interpreted under 35 USC 112(f) in view of the recited forming act.
ix.	Claim 15, “thermally expansive layer laminating step”, which has not been interpreted under 35 USC 112(f) in view of the recited laminating act.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the instances of “is laminated” in lines 3 and 4 makes it unclear if a positive step of laminating is being recited. Similar issues are found in claim 8.
	Regarding claim 5, the language of this claim simply does not make sense. There is no antecedent basis for “the heat conversion layer having a lower density” or “the heat conversion layer laminated in a region corresponding to a protrusion”. It is entirely unclear what “is laminated in a region corresponding to a recess of the unevenness”. This claim appears to be directed to the embodiment in which a high concentration (or density) of heat conversion material is provided at protrusions, the protrusions formed in the brushed and thermally expansive layers during the first unevenness forming step and a low concentration of heat conversion material is provided at recesses, the recesses formed in the brushed and thermally expansive layers during the first unevenness forming step. Similar issues are found in claim 12.
	Regarding claim 8, it is unclear why second preparation, heat conversion layer laminating, and unevenness forming steps are claimed when there are no first corresponding steps. The claim should not recite a second step when there is no corresponding first step because it is unclear if the first step is being implicitly recited and it is entirely unclear what is required by such a first step. Similar issues are found in claims  12 and 15.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petry (US 3943018) in view of Horiuchi (US 9522490).
	Regarding claim 1, Petry teaches a shaped object production method (Figures 1-2), comprising: a first preparation step of preparing a molding sheet including a base, a thermally expansive layer that is laminated on a first main surface of the base, the thermally expansive layer including a thermally expandable material, and a brushed layer that is laminated on a surface of the thermally expansive layer on a side that is opposite to the base, the brushed layer including fiber (Figure 2; column 2, lines 56-57; column 5, lines 11-18; column 8, lines 12-18; column 11 lines 65-68; column 12, lines 1-8). Petry teaches a first unevenness forming step of forming an unevenness on the surface of the thermally expansive layer on the side that is opposite to the base (column 11, lines 65-68; column 12, lines 1-8; Figure 2). In this embodiment, the unevenness is caused by causing the thermally expandable material to expand only in predetermined locations after the molding sheet has been prepared. In one embodiment of providing such patterned expansion, Petry teaches a first heat conversion layer laminating step of laminating a heat conversion layer onto a surface of the molding sheet, the heat conversion layer converting electromagnetic waves into heat and forming the unevenness by irradiating the heat conversion layer with electromagnetic waves, thereby causing the thermally expandable material to expand (column 8, lines 59-68).
	Petri differs from claim 1 in that:
i.	Petri does not teach laminating the heat conversion layer onto a surface of the molding sheet on a side that is opposite to the brushed layer.
	(i)	The method of Petri is very similar to Applicant’s method in that a patterned heat conversion layer is used to selectively apply heat to the thermally expandable material upon irradiating with electromagnetic waves, thus causing patterned expansion of the expandable material. Petri indicates the heat conversion layer is printed on the thermally expandable material (column 8, lines 59-68), and thus does not teach it would be placed on the claimed surface of the molding sheet, which would correspond to the back surface, i.e. the exposed surface of the base or backing in Petri’s Figure 2. However, it is known in related art that such a heat conversion layer may be printed on the exposed surface of a base or backing to provide the desired patterned expansion of a thermally expandable material on an opposite side of the base or backing upon irradiating with electromagnetic waves. See Horiuchi (Abstract; Figures 1 and 3A-D; column 2, lines 39-59). It is clear from Petri that a wide variety of selective expansion techniques may be used and Petri is not limited to any particular technique (see columns 8-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in Petri because one of ordinary skill in the art would have been motivated to provide the patterned expansion of Petri in a known suitable manner, as evidenced by Horiuchi.
	Regarding claim 5, this is clearly the technique used by Horiuchi to achieve the desired patterned expansion. The regions of higher density produce high expansion, while regions of lower or no density produce lower or no expansion. See Horiuchi (Figure 3D; column 7, lines 6-30).
	Claim 8 is satisfied for the reasons provided above. It is clear from Petry that the brushed layer may be formed on a molding sheet comprising the base and the thermally expansive layer.
	Claim 12 is satisfied for the reasons provided above.
	Claim 15 is satisfied for the reasons provided above.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petry in view of Horiuchi as applied to claims 1, 5, 8, 12 and 15 above, and further in view of Snyder (US 3591401) and Merovitz (US 7897236).
	Regarding claim 2, Petry clearly teaches that the fiber is flocked on an adhesive layer to form the brushed layer (column 11, lines 65-68; column 12, lines 1-8). While Petry is generally drawn to providing the brushed layer in the recessed portions, it is also known that desirable patterns may include the brushed layer on protruding and recessed portions. See Snyder (Figures 1-2). Naturally, the flocking adhesive must be flexible and allow sufficient elongation to allow deformation to occur in the manner taught by Petry, i.e. by patterned expansion after flocking the brushed layer on the thermally expandable layer. Suitable flocking adhesives formulated to have high elongation well within the claimed range are known. See Merovitz (column 3, lines 50-64; column 4, lines 41-58). Petry teaches latex, acrylic, urethane and elastomeric flocking adhesives are suitable (column 10, lines 23-43). Merovitz teaches similar adhesives (column 4, lines 41-58). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed adhesive extension because one of ordinary skill in the art would have been motivated to provide the flock over recessed and protruding areas to provide a desired pattern, as suggested by Snyder, such patterns naturally requiring an adhesive with sufficient elongation to allow for the deformation caused by Petry’s patterned expansion, the formulation of suitable high elongation adhesives being known, as evidenced by Merovitz.
	Claims 9 and 16 are satisfied for the reasons provided above.
	
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Petry in view of Horiuchi, Snyder and Merovitz as applied to claims 2, 9 and 16 above, and further in view of Chudzik (US 2015/0090288).
	Regarding claim 3, Petry teaches electrostatic flocking the fiber on the adhesive layer to form the brushed layer (column 10, lines 59-68). While not taught by Petry, it is known that high elongation flocking adhesives may be formulated to cure by different techniques such as heat or UV radiation. See Chudzik (paragraphs 29-30, 65-66 and 92). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a UV curable flocking adhesive layer in the modified method of Petry because one of ordinary skill in the art would have been motivated to provide a known suitable high elongation flocking adhesive and curing technique, as evidenced by Chudzik.
	Claim 10 is satisfied for the reasons provided above.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Petry in view of Horiuchi as applied to claims 1, 5, 8, 12 and 15 above, and further in view Farrell (US 2009/0130451).
	Regarding claim 4, the technique suggested by Petry and Horiuchi of using a heat conversion layer to provide for patterned expansion requires a suitable heat conversion material. Petry teaches inks with radiant energy absorbing pigments (column 8, lines 64-68). Horiuchi teaches printing with a carbon black component as the heat conversion material, and that other suitable thermal conversion materials may be used (column 4, lines 54-61; column 5, lines 41-53). They do not teach lanthanum hexaboride or cesium tungsten oxide. However, Farrell teaches that these are known materials for converting radiation to heat, and further, that they have the advantage of low visible light absorption which facilitates the use of light colored substrates (paragraphs 2-5, 61-62). Carbon black has a dark black color, i.e. it readily absorbs visible light, and thus would negatively affect the appearance of light colored substrates as suggested by Farrell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these materials in the heat conversion layer of the modified method of Petry because one of ordinary skill in the art would have been motivated to use known suitable heat conversion materials as evidenced by Farrell and/or because one of ordinary skill in the art would have been motivated to facilitate the use of light colored substrates in accordance with the teachings of Farrell.
	Claim 11 is satisfied for the reasons provided above.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Petry in view of Horiuchi as applied to claims 1, 5, 8, 12 and 15 above, and further in view of Imaeda (US 5846622).
	Regarding claims 6-7, Petry does not teach these additional limitations. However, Imaeda provides a molding sheet comprising selectively expandable thermally expansive material with a peelable resin film release layer on a back surface which corresponds to the claimed second main surface (Figure 2; column 2, lines 32-38; column 5, lines 45-65). The release film covers an adhesive layer which allows the patterned sheet product to be easily attached to a desired place, with a step of peeling the release layer to expose the adhesive (column 2, lines 36-38; column 7, lines 65-67). As noted above, Horiuchi suggests laminating the heat conversion layer onto a back surface of the molding sheet, and both Horiuchi and Imaeda suggest irradiating after the laminate molding sheet has been formed (See Imaeda, Figure 4; See Horiuchi, Figures 3C-D). The back surface of such a molding sheet having a release layer is the exposed back surface of the release layer, and accordingly the heat conversion layer would be laminated onto the release layer to allow patterned expansion as illustrated in Horiuchi’s Figures 3C-D. Imaeda teaches and/or suggests peeling is performed after the unevenness forming (column 7, lines 65-67; Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these additional limitations in the modified method of Petry because one of ordinary skill in the art would have been motivated to provide means to easily attach a patterned sheet to a desired surface in accordance with the teachings of Imaeda, using a suitable location of the heat conversion layer on the back surface as suggested by Horiuchi and a suitable sequence of patterned expansion and peeling as suggested by Imaeda.
	Claims 13-14 are satisfied for the reasons provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745